          Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 1 of 16




                       UNITED STATES DISTRICTCOURT
                EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

DEBRA CONGO                                  :
                                             :
                              Plaintiff,     :       NO. 2:20-cv-02322-JD
                                             :
               v.                            :
                                             :
AMERICAN AIRLINES GROUP INC.,                :       JURY TRIAL DEMANDED
et al.                                       :
                    Defendants.              :

                                            ORDER

       AND NOW this ________________ day of ___________, 2020, upon consideration of

Defendants’ Partial Motion to Dismiss, and Plaintiff’s Response in Opposition thereto, it is

hereby ORDERED and DECREED that Defendants’ Partial Motion is DENIED.

               AND IT IS SO ORDERED.




                                                     ___________________________________
                                                     Judge Jan E. Dubois
          Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 2 of 16




                       UNITED STATES DISTRICTCOURT
                EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

DEBRA CONGO                                   :
                                              :
                              Plaintiff,      :      NO. 2:20-cv-02322-JD
                                              :
               v.                             :
                                              :
AMERICAN AIRLINES GROUP INC.,                 :      JURY TRIAL DEMANDED
et al.                                        :
                    Defendants.               :

 PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ PARTIAL MOTION
                             TO DISMISS

       Plaintiff, by and through her undersigned counsel, hereby incorporates her Memorandum

of Law in Support of her Response in Opposition to Defendants’ Partial Motion to Dismiss

Plaintiff’s First Amended Complaint as if set forth at length herein.

       WHEREFORE, Plaintiff, by and through her undersigned counsel, respectfully requests

this Honorable Court deny the Defendants’ Partial Motion to Dismiss Plaintiff’s First Amended

Complaint.

                                                     WEISBERG LAW
                                                     /s/ Matthew B. Weisberg
                                                     Matthew B. Weisberg, Esq.
                                                     PA Attorney ID No. 85570
                                                     David A. Berlin, Esq.
                                                     PA Attorney ID No. 314400
                                                     7 South Morton Ave
                                                     Morton, PA 19070
                                                     610-690-0801
                                                     Fax: 610-690-0880
                                                     Attorney for Plaintiff

                                                     MILDENBERG LAW FIRM
                                                     /s/ Brian R. Mildenberg, Esq.
                                                     Brian R. Mildenberg, Esq.
                                                     PA Attorney ID No. 84861
                                                     1735 Market St.,
                                                     Suite 3750
Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 3 of 16




                                 Philadelphia, PA 19103
                                 215-545-4870
                                 Fax: 215-545-4871
                                 brian@mildenberglaw.com
                                 www.MildenbergLaw.com
                                 Attorney for Plaintiff
          Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 4 of 16




                       UNITED STATES DISTRICTCOURT
                EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

DEBRA CONGO                                   :
                                              :
                               Plaintiff,     :       NO. 2:20-cv-02322-JD
                                              :
               v.                             :
                                              :
AMERICAN AIRLINES GROUP INC.,                 :       JURY TRIAL DEMANDED
et al.                                        :
                    Defendants.               :

       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S RESPONSE IN
         OPPOSITION TO DEFENDANTS’ PARTIAL MOTION TO DISMISS

I.     Operative Facts

       Defendant, American Airlines, in a number of unlawful, intimidating and discriminatory

acts, has created a discriminatory, hostile and bigoted environment toward its African American

employees. (First Amended Complaint (FAC) paragraph 10)

       On October 9, 2000, Plaintiff started working as a utility worker, cleaning airplanes, for

US Airways. Upon information and belief, at her time of hire, Plaintiff was the only African

American full-time stock clerk hired by American Airlines at the Philadelphia International

Airport location. (FAC 11)

       On or around March 2005, Plaintiff was laid off by US Airways when it outsourced its

utility positions. Plaintiff lost her pension when her position was outsourced as she was just short

of the five-year accrual mark. (FAC 12)

       Under the International Association of Machinists and Aerospace Workers’ Union (IAM)

contract, of which Plaintiff is a member, Plaintiff had lifetime call back rights to bid for any open

position with Defendant based on seniority. (FAC 13)
          Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 5 of 16




       In or around December 2010, Plaintiff successfully bid for an open stock clerk position

with US Airways. Plaintiff was let go from this position by US Airways prior to the completion

of her 90-day probationary period in or around March 2011.Plaintiff was given the option to bid

for another position after 6 months. (FAC 14)

       In or around 2014, Plaintiff was once again hired as a stock clerk by Defendant. On the

89th day of her 2014 employment period, Mr. Naggy, Plaintiff's attending supervisor the time,

let Plaintiff go one day shy of the 90-day probationary period. (FAC 15)

       In or around 2017, Plaintiff was once again employed by Defendant as a stock clerk, and

again was let go prior to her completion of the 90-day probationary period. (FAC 16)

       In or around July 2017, Plaintiff had witnessed and heard managers, Mr. Morgan and Mr.

Buchanan make racist and discriminatory comments, including but not limited to "niggers are

dummies". (FAC 17)

       In or around July 2017, Plaintiff, along with other employees of Defendant, overheard

Mr. Buchanan and Mr. Morgan talking. Mr. Buchannan stated that he did "not want this black

monkey moving past her 90 days" in reference to Plaintiff. Mr. Morgan concurred with Mr.

Buchanan. (FAC 18)

       Upon information and belief, it is the usual and customary practice of Defendant to move

stock clerk trainees, within their 90-day probationary period, to a different stock clerk position

every two weeks so that they learn all of the stock clerk duties. A more experienced stock clerk

is assigned to the same position to work with the trainee and teach them position. (FAC 19)

       Upon information and belief, Mr. Buchanan set Plaintiff up to fail in order to terminate

her prior to her 90-day probationary period:
         Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 6 of 16




       a. Mr. Buchanan refused to move Plaintiff from the shipping department after her two-

           week assignment there in order to prevent her from learning the other stock clerk

           positions;

       b. while assigned to the shipping department, Plaintiff was never trained for

           international or HASMAT shipping, which made it extremely difficult for Plaintiff to

           perform those duties without assistance;

       c. Mr. Buchanan moved the more experience stock clerk assigned to shipping during

           Plaintiff’s tenure there so that Plaintiff was by herself without a more experienced

           stock clerk to assist and train her in the position; and

       d. Upon information and belief, other stock clerks ignored Plaintiff’s requests for

           assistance at Mr. Buchanan’s direction. (FAC 20)

       Plaintiff was written up and suspended for two days without pay for failure to provide a

medical form, which she was told by Human Resources was not required. (FAC 21)

       On or around September 9, 2017, Plaintiff was again let go by Defendants prior to the

end of her probationary period. (FAC 22)

       Upon information and belief, Plaintiff was terminated because Mr. Morgan falsely

claimed that Plaintiff had lost a $100,000 part that was supposed to be shipped. (FAC 23)

       Upon information and belief, Mr. Morgan claimed that the part was never found. (FAC

24)

       Upon information and belief, the part was actually found and Mr. Morgan shipped it

himself. (FAC 25)

       Upon information and belief, Plaintiff was replaced by Wayne Lee (Mr. Lee), a younger

Caucasian male and a cousin of Mr. Buchanan. (FAC 26)
           Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 7 of 16




        Each of the three times Plaintiff returned to work for Defendant, she had to quit the job

she was working at the time. (FAC 27)

        Each of the three times Plaintiff returned to work for Defendant, her salary was decreased

by Defendant. (FAC 28)

        After Plaintiff was let go in 2017, she placed a bid for a utility and stock clerk position in

the Charlotte, North Carolina office of Defendant but did not receive the position due to

seniority. (FAC 29)

        Upon information and belief, Plaintiff has not been hired for any open positions with

Defendant American Airlines due to Mr. Buchanan’s influence. Plaintiff has constantly bid on

open positions with Defendant since she was let go in September 2017 but has not been hired for

any of them to date. (FAC 30)

        Upon information and belief, the actual reason Plaintiff was not hired for the open

positions is due to Defendants’ pattern and intent to discriminate against, discipline, discourage

and terminate Plaintiff due to her age and race. (FAC 31)

II.     Standard

        A. Motion to Dismiss: Fowler re Twombly and Iqbal1

        Reversing the District Court’s 12(b)(6) dismissal upon claims of insufficient specificity,

the Third Circuit held the United State Supreme Court in Twombly and Iqbal (in accord with

Phillips) merely requires that the Complaint “set out ‘sufficient factual matter’ to show that the

claim is sufficiently plausible… [allowing] the reasonable inference that the defendant is liable for

the misconduct alleged.” Fowler v. UPML Shadyside - - F. 3d - -, 2009 WL 2501662 (C.A.3 (Pa)




1
 See generally, "Simplified Pleading, Meaningful Days in Court, and Trials On The Merits: Reflections On The
Deformation of Federal Procedure," New York University Law Review, Vol. 88, p. 286 (April 2013).
             Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 8 of 16




2009) (quoting Ashcroft v. Iqbal, 129 S.Ct. 1955 (2009)); Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007); Phillips v. County of Allegheny, 515 F.3d 224, 230 (C.A.3 2008).

        Fowler reiterated the appropriate Motion to Dismiss standard, as elucidated in Phillips,

remaining: “courts [must] accept all factual allegations as true, construe the Complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

Complaint, the plaintiff may be entitled to relief.” Fowler, supra (quoting Phillips, at 233)

(emphasis added). “Although Fowler’s Complaint is not as rich with detail as some might prefer,

it need only set forth sufficient facts to support plausible claims.”2 Fowler (citing Twombly, at

564, n.8).

        “Even post-Twombly, it has been noted that a plaintiff is not required to establish the

elements of a prima facie case but instead, need only put forth allegations that ‘raise a reasonable

expectation that discovery will reveal evidence of the necessary element.’” Fowler, supra;

(quoting Graff v. Subbiah Cardiology Associates, Ltd., 2008 WL 231 2671 (W.D. Pa. 2008)

Phillips, at 234. Thus, courts should not dismiss a complaint for failure to state a claim if it

“contain[s] either direct or inferential allegations respecting all the material elements

necessary to sustain recovery under some viable legal theory.” Montville Twp. v.

Woodmont Builders LLC, No. 05-4888, 2007 WL 2261567, at *2 (3d Cir. 2007) (quoting




                  2
                      Mr. Sharp:   It’s a conclusory fact.

                  Justice Breyer: Well, it’s a fact. They sat in their view --

                  Mr. Sharp:       It’s a conclusion.

                  Justice Breyer: All right. I don’t know what a conclusory fact is as opposed
                                  to a regular fact.

Dart Cherokee Basin Operating Co. v. Owens, 13-719 (S.Ct. October 7, 2014) (excerpt from transcript of oral
argument).
          Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 9 of 16




Twombly, at 1969). In fact, a Plaintiff need not plead any causes of action (merely facts with

request for relief). See 2 James Wm. Moore et al., Moore's Federal Practice P 8.04[3].

       “Under the Federal Rules of Civil Procedure, an evidentiary standard is not a proper

measure of whether a complaint fails to state a claim.” Fowler, supra “…[S]tandards of pleadings

are not the same as standards of proof.” Id. “[A] well-pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of those facts alleged is improbable and that a recovery is

very remote and unlikely.” Id. (quoting Twombly, at 556).

       B. Amended Pleading

       A Plaintiff should be provided an opportunity to file an Amended Complaint if it appears

that the deficiencies can be corrected. Twombly, supra.; See, 2A J. Moore, Moore’s Federal

Practice ¶12.07 [2.-5], P.12-99 (2d ed. 1994); accord, In re Spree.com Corp., 2001 WL 1518242

(Bankr. E.D. Pa. 2001). Under this liberal pleading standard, courts should generally grant

plaintiffs leave to amend their claims before dismissing a complaint that is merely deficient.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213

F.3d 113, 116-17 (3d Cir. 2000).

       The Court should freely give leave to amend a Complaint “when justice so requires.”

FRCP 15(a)(2); Fowler, supra. (“we note that the District Court inexplicably foreclosed Fowler

from an opportunity to amend her Complaint so as to provide further specifics…” Though the

deadline for amended pleadings had not yet expired, the District Court dismissed Fowler’s

Complaint with prejudice in error) (emphasis added). The Court should grant Plaintiffs leave to

amend their Complaint unless futile or prejudicial, even if not requested. Adams v Gould, Inc.,

739 F.2d 858, 868-870 (C.A.3 1984) (reversing district court denial of motion to amend a

complaint to assert a new legal theory); Arthur V. Maersk, Inc., 434 F.3d 196, 204-2017 (C.A.3
         Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 10 of 16




2006) (reversing district court denial of motion to amend to add a new party approximately one

year after initiation); Lorenz v. CSX Corp., 1 F.3d 1406, 1414 (C.A.3 1993) (finding no

prejudice three years after action and two years after complaint was amended for second time);

Estate of Frank P. Lagano v. Bergen County Prosecutor's Office, No. 13-3232 (C.A.3. 2014)

(citing Alston v. Parker, 363 F.3d 229, 235 (C.A.3 2004)) (reversing a district court for not sua

sponte granting leave to amend).

       “Prejudice” is often used as a misnomer – prejudice is not defined by the requirement of

ongoing litigation or defense but instead results from an inability to defend. Lorenz, supra.

"Futility" invokes the 12(b)(6) standard upon the district court's notice of the complaint's

deficiencies. Davis v. Abington Memorial Hospital, 765 F.3d 236, 244-245 (C.A.3 2014) (citing

Krantz v. Prudential Investments Fund Management, LLC, 144 F.3d 140, 144 (C.A.3 2002).

       C. Jurisdiction

       Supplemental jurisdiction “must” be declined in lieu of adjudicating pendent State law

claims unless consideration is provided in affirmative justification otherwise. Borough of West

Mifflin v. Lancaster, 45 F.3d 780 (C.A.3 1995) (emphasis added); see, Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988) (“in the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered under the pendent jurisdiction

doctrine—judicial economy, convenience, fairness, and comity—will point toward declining to

exercise jurisdiction over the remaining state-law claims”); see also, Annulli v. Panikkar, 200

F.3d 189, 202 (3d Cir. 1999).

       In adjudicating a peculiar State law question, that analysis should be left to the State

Court. Burford v. Sun Oil Co., 319 U.S. 315 (1943); Louisiana Power & Light Co. v. City of

Thibodaux, 360 U.S. 25 (1959).
         Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 11 of 16




       D.      Scope of Review

       Only a document integral to or explicitly relied upon in the complaint may be considered

without converting a motion to dismiss into one for summary judgment. In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1426 (C.A.3 1997). "[W]hat is critical is whether the claims

in the complaint are 'based' on an extrinsic document and not merely whether the extrinsic

document was explicitly cited." Schmidt v. Skolas, No. 13-3750 (C.A.3. October 17, 2014)

(quoting Watterson v. Page, 987 F.2d 1, 3-4 (C.A.1 1993)).

       Conclusion: Standard

       When applying the correct standard, Plaintiff’s Complaint is sufficiently specific and

Defendants’ Motion should be denied. In the alternative, Plaintiff should be granted leave to

amend as this Honorable Court is, respectfully, directed to allow.

III.   Argument

       A. Plaintiff has specifically alleged Defendant Morgan’s personal involvement in
          subjecting Plaintiff to a severe and pervasive hostile work environment because
          she is African American, including Defendant Morgan causing Plaintiff to be
          terminated

       To state a hostile-work-environment claim, Plaintiff must satisfy five elements: (1) she

endured “intentional discrimination” because of her race; (2) “the discrimination was severe or

pervasive”; (3) “the discrimination detrimentally affected [her]”; (4) “the discrimination would

detrimentally affect a reasonable person in like circumstances”; and (5) “the existence of

respondeat superior liability.” Castleberry v. STI Grp., 863 F.3d 259, 262 (3d Cir. 2017). This

last element turns “on the status of the harasser.” Vance v. Ball State Univ., 570 U.S. 421, 424

(2013). “If the harassing employee is the victim’s supervisor and the harassment “culminates in a

tangible employment action,” the employer is strictly liable. Id.

       To state a racial discrimination claim under § 1981, Plaintiff must allege that
         Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 12 of 16




(1) she “belongs to a racial minority,” (2) Defendants intended to discriminate against her

because of her race, and (3) the discrimination concerned “one or more of the activities

enumerated in § 1981.” Castleberry, 863 F.3d at 266 (quoting Estate of Olivia ex rel. McHugh v.

New Jersey, 604 F.3d 788, 797 (3d Cir. 2010)).

       Here, Plaintiff’s allegations against Defendant Morgan include3:

           •   In or around July 2017, Plaintiff had witnessed and heard managers, Mr. Morgan
               and Mr. Buchanan make racist and discriminatory comments, including but not
               limited to "niggers are dummies". (FAC 17)

           •   In or around July 2017, Plaintiff, along with other employees of Defendant,
               overheard Mr. Buchanan and Mr. Morgan talking. Mr. Buchannan stated that he
               did "not want this black monkey moving past her 90 days" in reference to
               Plaintiff. Mr. Morgan concurred with Mr. Buchanan. (FAC 18)

           •   Plaintiff was written up and suspended for two days without pay for failure to
               provide a medical form, which she was told by Human Resources was not
               required. (FAC 21)

           •   On or around September 9, 2017, Plaintiff was again let go by Defendants prior
               to the end of her probationary period. (FAC 22)

           •   Upon information and belief, Plaintiff was terminated because Mr. Morgan falsely
               claimed that Plaintiff had lost a $100,000 part that was supposed to be shipped.
               (FAC 23)

           •   Upon information and belief, Mr. Morgan claimed that the part was never found.
               (FAC 24)

           •   Upon information and belief, the part was actually found and Mr. Morgan shipped
               it himself. (FAC 25)




3
        While Complaint citations are used out of an abundance of caution and emphasis, the
Complaint is to be read as a whole: Defendant’s hyper-parsing is expressly eschewed. Ashcroft
v. Iqbal, 129 S.Ct. 1955 (2009)); Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).
         Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 13 of 16




       Objectively, there was a pattern of antagonism against Plaintiff by Defendant Morgan,

which created a hostile work environment that was severe and pervasive – and which caused

Plaintiff’s termination.

       Defendant Morgan now argues he is immune from liability because he is not Plaintiff’s

direct supervisor and because he did not make the decision to terminate Plaintiff. Defendant

Morgan ignores that his knowingly false statement about Plaintiff was the direct cause of

Plaintiff’s termination.

       This sequence of events is otherwise known as acting as a “cats paw” or a rubber stamp.

Burlington v. News Corp., 55 F.Supp.3d 723 (E.D.P.A. 2014). When a bad actor is motivated by

discriminatory animus and is the proximate cause of the ultimate employment actions, upper

level management’s “rubber stamp” does not remove liability. Id.

       Plaintiff further alleges that Defendant Morgan has a supervisory level position and Mr.

Morgan was personally involved in racist behavior about Plaintiff and in Plaintiff’s presence;

Mr. Morgan is not a coworker – he is a supervisor. Defendant Morgan does not contest that he is

a supervisor. It is axiomatic that no supervisor would condone racist behavior if they were aware

of such behavior, which has no place in any workplace.

               a. Plaintiff suffered adverse employment actions

       Plaintiff suffered a tangible adverse employment action: her termination, which is

protected in § 1981 - namely, making and enjoying the benefits of her employment contract.

       In addition, “Equal protection discrimination claims under §1983 are evaluated under the

same framework as Title VII claims.” Middleton v. Deblasis, 844 F.Supp.2d 556 (E.D.Pa.2011).

       In the employment discrimination context, “An action is an adverse employment action if

a reasonable employee would have found the action materially adverse, which means it might
         Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 14 of 16




have dissuaded a reasonable worker from making or supporting a charge of discrimination.”

10.4A.1, Title VII.

       The standard for an adverse employment action is not limited to conduct that affects the

terms or conditions of employment but is expanded to include any action that would have

“dissuaded a reasonable worker from making or supporting a charge of discrimination.” Davis v.

City of Newark, 285 F. App’x 899, 904 (3d Cir. 2008) (citing Burlington N. & Santa Fe Ry. Co.

v. White, 548 U.S. 53, 68 (2006)). Nonetheless, “petty slights, minor annoyances, and simple

lack of good manners will not create such deterrence;” rather, retaliation is actionable only where

it produces material injury or harm sufficient to deter opposition to or reporting of discriminatory

employment practices. Burlington N., 548 U.S. at 68.

       While Defendant tries to diminish the severity of the actions, the pattern of harassment

described above (including Plaintiff’s termination), are material actions that altered the terms and

conditions of Plaintiff’s employment. Davis; Burlington, supra.

       By comparison, courts have found a one-day, unpaid suspension can constitute an

adverse employment action. McCall v. City of Philadelphia, 2013 WL 5823873 (E.D.Pa. 2013).

       In sum, Plaintiff’s alleges Defendant Morgan was the actual cause of Plaintiff’s

termination, and further personally contributed to Plaintiff’s hostile work environment.

       Ultimately, each of these issues are legitimate disputes of fact for the jury/fact finder.

       At this stage, these allegations raise significant doubts, which call into question

Defendant Morgan’s motivations and credibility. Plaintiff must receive the benefit of all

reasonable inferences from her allegations.

       Questions of credibility are jury questions. Big Apple BMW, Inc. v. BMW of N. Am.,

Inc., 974 F.2d 1358, 1363 (3d Cir.1992). A jury must decide.
         Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 15 of 16




       B. Concessions

       Plaintiff respectfully withdraws her retaliation claim.

       WHEREFORE, Plaintiff, by and through her undersigned counsel, respectfully requests

this Honorable Court deny the Defendants’ Partial Motions to Dismiss Plaintiff’s First Amended

Complaint.



                                                     WEISBERG LAW
                                                     /s/ Matthew B. Weisberg
                                                     Matthew B. Weisberg, Esq.
                                                     PA Attorney ID No. 85570
                                                     David A. Berlin, Esq.
                                                     PA Attorney ID No. 314400
                                                     7 South Morton Ave
                                                     Morton, PA 19070
                                                     610-690-0801
                                                     Fax: 610-690-0880
                                                     Attorney for Plaintiff

                                                     MILDENBERG LAW FIRM
                                                     /s/ Brian R. Mildenberg, Esq.
                                                     Brian R. Mildenberg, Esq.
                                                     PA Attorney ID No. 84861
                                                     1735 Market St.,
                                                     Suite 3750
                                                     Philadelphia, PA 19103
                                                     215-545-4870
                                                     Fax: 215-545-4871
                                                     brian@mildenberglaw.com
                                                     www.MildenbergLaw.com
                                                     Attorney for Plaintiff
         Case 2:20-cv-02322-JD Document 11 Filed 09/23/20 Page 16 of 16




                       UNITED STATES DISTRICTCOURT
                EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

DEBRA CONGO                                  :
                                             :
                              Plaintiff,     :      NO. 2:20-cv-02322-JD
                                             :
               v.                            :
                                             :
AMERICAN AIRLINES GROUP INC.,                :      JURY TRIAL DEMANDED
et al.                                       :
                    Defendants.              :

                                CERTIFICATE OF SERVICE

       I, David A. Berlin, Esquire, hereby certify that on this 23rd day of September 2020, a true

and correct copy of the foregoing Plaintiff’s response in opposition to Defendants’ partial motion

to dismiss was served via ECF upon the following parties:

CHRISTINA MAE MICHAEL, ESQ.
FISHER & PHILLIPS LLP
TWO LOGAN SQUARE 12TH FL
100 N 18TH ST
PHILADELPHIA, PA 19103


                                                    WEISBERG LAW


                                                    /s/ David A. Berlin
                                                    David A. Berlin, Esquire
                                                    PA Attorney ID #: 314400
                                                    7 S. Morton Avenue
                                                    Morton, PA 19070
                                                    (610) 690-0801
                                                    (610) 690-0880 – Fax
                                                    dberlin@weisberglawoffices.com
                                                    Attorney for Plaintiff
